7/20 Pageilof3 Page ID #:283

<7
=

19mc83 Doc: 18

2

Case:

Joseph Vaughnperling

4135
Mailibu, CA 90264

FO Box

NIXIE 7204/15
SENDER
NOT DEL AS ADDRESSED
UNABL FORWARD
BC: 900123332939 2347N106182-923
HRERRRER Heep A EE PN TNs gba gt getaf RNA hpttt plea HAUT

cee oe yo oSONd 1 u

 
Case 2:19-mc-00083-CAS-E Document 35 Filed 04/17/20 Page 2of3 Page ID #:284

Case: 2:19mc83 Doc: 18

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264
Case 2:19-mc-00083-CAS-E Document 35 Filed 04/17/20 Page 3of3 Page ID #:285

MIME-Version:1.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<28111630@cacd.uscourts.gov>Subject: Activity in Case 2:19-mc-00083-CAS-E Ira
Kleiman et al v. Craig Wright Text Only Scheduling Notice Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***N OTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 7/26/2019 at 4:12 PM PDT and filed on 7/26/2019

Case Name: Ira Kleiman et al v. Craig Wright
Case Number: 2:19-mc-00083-CAS-E
Filer:

Document Number: — 18(No document attached)

Docket Text:

SCHEDULING NOTICE VACATED by Judge Christina A. Snyder, re: MOTION for
Extension of Time to File Motion to Seek Contempt Order filed by Movant In Re Subpoena[17],
previously scheduled for 8/26/2019 at 10:00 AM has been terminated. The Court finds this
motion appropriate for decision without oral argument. Fed. R. Civ. P. 78; Local Rule 7-15.
Accordingly, the hearing date of 8/26/2019, is hereby vacated, and the matter is hereby taken
under submission. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (cj)
TEXT ONLY ENTRY

2:19-mc-00083-CAS-E Notice has been electronically mailed to:

Kinh-Luan Tran —_Itran@bsfllp.com, Docket@ltlattorneys.com, joe.tuffaha@I]tlattorneys.com
Maxwell V Pritt mpritt@bsfllp.com, jchavez@bsfllp.com, mlareine@bsfllp.com
2:19-mc-00083-CAS-E Notice has been delivered by First Class U. S. Mail or by other means BY
THE FILER to:

Joseph Vaughnperling

PO Box 4135

Mailibu, CA 90264
